DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

3.  Claims 1-14, 16-21, 26-27, 29-31 and 33 are pending.

4.  Claims 7-10, 14, 19-20, 24-25, 33 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 are under examination as they read on a method of preventing or decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject comprising identifying a subject in need thereof, and administering to the subject a polypeptide that binds specifically to integrins αvβ3, comprising: a variant of domain 1 of cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 75% similar to the sequence of wild-type D1-CD2, wherein the polypeptide specifically binds to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and the species of liver fibrosis, a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R, cross-lined at TEMKQER (SEQ ID No: 1), PEGylated variant.

6.   The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.  Claim 6 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites 9 amino acids modification while claim 1 recites up to 5% modification of SEQ ID NO: 3 (i.e., up to 5 modification), claim 6 requires 9 amino acid modification which fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
8. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.  Claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The recitation “an amino acid sequence of at least about 95% similar to the sequence of wild-type D1-CD2 from human or rat comprising SEQ ID NO: 3” in claims 1, 21, 26 is ambiguous because SEQ ID NO: 3 is human D1-CD2.  It is not clear how the human D1-CD2 is now rat D1-CD2.  

The recitation “the variant comprises a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R” in claim 6 is indefinite because the claim 1 limits the modification up to 5% out of 105 amino acid long polypeptide of SEQ ID NO: 3, which is up to 5 amino acids variants, however, claim 6 recites 9 amino acids modification.  



10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


11.  Claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 11/16/2021 and 04/29/2022.


Further, Claims 1, 21 and 26  encompass a genus of polypeptides that binds specifically to integrins αvβ3, comprising: a variant of domain 1 of cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 95% similar to the sequence of wild-type D1-CD2 from human or rat comprising SEQ ID NO: 3, wherein the polypeptide specifically binds to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and decrease excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject, induce apoptosis in tissue of a subject, and treat a disease in which a  subject has an excessive accumulation of fibrous material within extracellular matrix in the tissue of the subject, wherein the polypeptide has a dissociation constant is less than 1 μM, wherein the amino acid substitution on the polypeptide has a hydrophilicity value ranges from about -2 to about +2 of the original amino acid of the wild-type D1- CD2, wherein the subject has liver fibrosis, pancreatic fibrosis, or breast fibrosis, wherein the variant comprises at least one amino acid substitution selected from a group consisting of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and 1102R, wherein the variant comprises a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and 1102R.  However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and decrease excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject, induce apoptosis in tissue of a subject, and treat a disease in which a subject has an excessive accumulation of fibrous material within extracellular matrix in the tissue of the subject, wherein the polypeptide has a dissociation constant is less than 1 μM, wherein the amino acid substitution on the polypeptide has a hydrophilicity value ranges from about -2 to about +2 of the original amino acid of the wild-type D1- CD2, wherein the subject has liver fibrosis, pancreatic fibrosis, or breast fibrosis, wherein the variant comprises at least one amino acid substitution selected from a group consisting of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and 1102R, wherein the variant comprises a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and 1102R. The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The claims  1, 21, 26 encompass up to 5% variation in the human and rat D1-CD2 (105 amino acid long).  Since there are 20 naturally occurring amino acids, the claims encompass 520 variants, which equals to 95,367,431,640,625 variants. The specification only discloses two variants (SEQ ID NO: 4 (L94N/E95D/K96V/I97C/F98N/D99F/L100A/K101S/I102R) and SEQ ID NO: 5 (I97Y/F98D/D99Y) ) within the claimed genus of 95,367,431,640,625 variants.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

because those skilled in the art would not know which species within the claimed genus of 95,000,000,000,000 and 100,000,000,000,000,000,000 variants would have a structure similar to SEQ ID NOs: 1 and 2 and bind integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and the claimed therapeutic properties.  Molecular biology is generally an unpredictable art.  The description of a single species within a claimed genus may not be sufficient to support the patentability of the genus under §112(a).  See University of California v. Eli Lilly & Co., 119F.3d 1559, 1567, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997) (holding disclosure of species did not provide adequate written description of a genus).  Applicant did not describe the claimed invention sufficiently to show they had possession of the claimed genus D1-CD2 variants having 90/95% similar to the sequence of wild-type D1-CD2.

The claimed genus of D1-CD2 variants “having an amino acid sequence of at least about 95% similar to the sequence of wild-type D1-CD2” which bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop. Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of D1-CD2 variants, defined by D1-CD2 sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

The specification fails to describe which core amino acid residues of those variants are correlated with the required binding to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and thus have not described which of the D1-CD2’s amino acids can be varied and still maintain binding.  

The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). 

 "[T]o satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it." Amgen v. Sanofi, 872 F.3d at 1377; see also University of Rochester, 358 F.3d at 927 (the patent at issue described assays for screening compounds for those having the desired activity, but without disclosure of which compounds had that activity, the claimed method had not been described); AbbVie, 759 F.3d at 1300 ("One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan.").

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit claimed functional and therapeutic property. 

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the D1-CD2 polypeptide of the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The facts of AbbVie parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function.  Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues.  The basis of the unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering.

For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the '128 and '485 patents of AbbVie do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims. 

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of D1-CD2 variants or D1-CD2 variants falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  Applicant has provided only two D1-CD2 variants (SEQ ID NO: 4 and SEQ ID NO:5), no other variants are discloses to have the claimed function of binding to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop, decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue, inducing apoptosis in tissue of a subject and treating a disease including liver fibrosis, pancreatic fibrosis, or breast fibrosis in which a subject has an excessive accumulation of fibrous material within the extracellular matrix in the tissue of the subject. Recitation of up to 5% variation in the D1-CD2 are not representative of the genus.   Thus, under Lilly and its progeny, their Specification would not have shown possession of a sufficient number of sequences failing within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (“if the functional characteristic of … binding to [D1-CD2] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,” the written description requirement may be met).

Importantly, Turaga, Ravi ( Georgia State University, Department of Biology, Ph.D Thesis, 2017) teaches the design of three D1-CD2 variants: Variants 1 with mutations L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S and I102R; Variant 2: I97Y, F98D and D99Y and Variant 3 (ProAgio) D99N, I102V, Q103I, E104I, E8T, T9V, W10Q, G11M and A12K that binds to integrin αvβ3 at a novel site obtained using software Haddock 2.1 to βA-domain of integrin β3.   Turaga teaches that due to solubility, stability, and other parameters, we chose one variant (Variant 3 in Figure 3.2B, which they call as ProAgio), to carry out extensive characterizations. ProAgio exhibited structural properties very similar to that of the parental protein as demonstrated by the H-NMR (Figure 3.1D), far UVCD, and fluorescent spectra - analyses, indicating that the engineered protein was well folded. Turaga carried out binding analyses to determine the binding affinity and stoichiometry of ProAgio and integrin αVβ3 interaction (page 58, 1st ¶ and Fig. 3).  Turaga made several mutations on D1-CD2 residues that may form important interactions with βA domain. Additional mutations were also introduced to counter potential structure disturbance and to maintain stable β-sheet packing. As expected, the docking-energies of these D1-CD2 variants on the βA-groove were substantially decreased (Figure 3.1B) (page 53, top ¶).

The Specification fails to provide adequate written description support for a genus of D1-CD2 variants having the desired functional and therapeutic properties required to practice the claimed method-the ability to bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop, decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue, inducing apoptosis in tissue of a subject and treating a disease including liver fibrosis, pancreatic fibrosis, or breast fibrosis in which a subject has an excessive accumulation of fibrous material within the extracellular matrix in the tissue of the subject.

It is recognized in the art that ligands must possess significant structural and chemical complementarity to their target receptors (Kuntz, Science, 1992, Vol. 257:1078-1082, especially page 10709, 2" col., lines 1-4 and 9-12 under heading “Structure-Based Design, of record) and that ligands generally bind to native states of proteins with little or no interaction with unfolded states (Miller et al, Protein Science, 1997, 6:2166-2179, especially page 2166, 2™4 col., lines 18-20) and further that alterations in protein structure lead to alterations in bindings affinity proportional to the magnitude of the alteration (Miller et al, abstract, lines 2-4). Finally, Kuntz teaches that as little as 2% of compounds predicted to inhibit specific enzymztic or receptor systems actually shown inhibition in the micromolar range (page 1080, 3 col.). The claims encompass alterations in protein folding because claims do permit deviation from the amino acid sequences of the consensus regions for a non-native protein. It would be reasonable to conclude that alterations in protein folding would lead to a large alteration in binding affinity.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

Applicant’s arguments, filed 09/29/2022, have been fully considered, but have not been found convincing.
 
Applicant submits that claims 22-25 has been cancelled which obviates the rejection. 

This is not found persuasive because the Applicant response fails to address the previous rejection with respect to genus of claimed up to 5% D1-CD2 variants of SEQ ID NO: 3.  
  

12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.  Claims 1-3, 11-13, 16-18, 21-23, 26, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130281357.

The `357 publication teaches and claims methods of reducing angiogenesis including diopathic pulmonary fibrosis [0005] in an individual, the method comprising: administering to an individual an effective dose of a variant of human or mouse domain one of CD2 polypeptide, wherein the administration provides for reduction of angiogenesis in the individual, wherein the polypeptide has a β-sheet formed by two segments, an anti-parallel fold, an inward-facing hydrophobic surface, an outward-facing hydrophilic surface; and the two segment of have at least five amino acids alternating between hydrophilicity and hydrophobicity, the polypeptide is selected from the group consisting of SEQ ID NO: 1-11 (WT Rat (SEQ ID NO:1), WT Human (SEQ ID NO: 2), M1WT/Angio1 (W7Q, G8M, A9k, D94N, R96N, R96K, I97V, L98I, and E99I, variant of rat D1-CD2), Variant domain 1 of CD2 ( E41I, K43V, K45L, M46G, K47S, P48V, and G53L, rat D1-CD2 variant), variant ( E41N, M46Q, and F49S, rat D1-CD2 variant (SEQ ID NO: 5)), M23C (rat D1-CD2 variant, SEQ ID NO:6), (E41I, K43V, K45L, M46G, K47S, and F49S, rat D1-CD2 variant, SEQ ID NO: 7),  Variant,  variant hProAngioB/Angio3 (E8S, T9V, W10Q, G11M, A12K, D99N, I102V, Q103I, and E104I, human D1CD2 variant, SEQ ID NO: 9), variant hProAngio/Angio4 (M30C, human D1-CD2 variant, SEQ ID NO:10) and variant hProAngioY/Angio5, human D1-CD2 variant, SEQ ID NO: 11) (published claims 1 and 4 and Example 7, [0084]), wherein the subject is a mammal including human [0037], wherein the administration include topical application, injection, oral administration, or time release dosage [0064].  The `357 publication teaches that the polypeptide refers to two or more sequences that have at least 95% or higher  value between  amino acid residue identity [0034].

Preamble language in claims of the instant application directed to “decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject”, “inducing apoptosis in tissue of a subject” and “treating a disease in which a subject has an excessive accumulation of fibrous material within the extracellular matrix in the tissue of the subject” are expressions of purposes and intended results, and as such are non-limiting, since language does not result in manipulative difference in steps of claims.  It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.     In re Hirao 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim.

It is noted that the CAFC held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable.

Since the office does not have a laboratory to test the reference D1-CD2 variants, it is applicant’s burden to show that the reference D1-CD2 variants do not bind to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-β3 loop, with the clamed dissociation constant less than 1 μM recited in the claim.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   

Claim 3 is included because the reference teaches up to 5% variation in the rat/human D1-CD2 polypeptide and the result of hydrophilicity value range is considered inherent properties in the absence of evidence the contrary.

Claims 11-14 are included because the claimed property of the polypeptide variants are inherent property in the absence of evidence to the contrary. 

Claims 16-18 are included because the reference teaches ProAgio-PEG including PEG-20kDa [0057]-[0058],[0095], published claim 12.

The reference teachings anticipate the claimed invention.


14.  No claim is allowed.

15.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20040265305  

The `305 publication teaches that a method of preventing or decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject in a subject, (abstract, [0009], comprising identifying a subject in need thereof [0027], and administering to the subject a polypeptide [0037] that binds specifically to CD (abstract), comprising: a CD2-binding agent (abstract).  The `302 publication claims methods of treating a subject having, or at risk of, a fibrotic disorder including a sclerotic disorder such as sarcoidosis and ankylosing spondylitis, in a subject at risk of said disorder, comprising administering to the subject a CD2-binding agent (published claims 1, 2), wherein the scleroderma is systemic or circumscribed scleroderma (published claim 16),  wherein the visceral organ involvement comprises fibrotic impairment of the lungs (published claim 20), wherein the visceral organ involvement comprises fibrotic impairment of the heart, kidneys, wherein the scleroderma is characterized by fibrosis of the skin, wherein the disorder is characterized by aberrant interstitial fibrosis, wherein the disorder is an interstitial lung disease (published claims 21-25),  wherein the CD2- or LFA-3-binding agent is a CD2-binding agent (published claims 39&95) including anti-CD2 antibody, soluble CD2 polypeptides, CD2 mimetic agents (published claims 41, 96, [0126], [0172], [0177]).  The `305 publication further teaches that the subject is a patient having, or at risk of, scleroderma, e.g., systemic or circumscribed scleroderma. In other preferred embodiments, the subject is a patient at risk for, or having, fibrosis of the skin, or fibrosis of a visceral organ, e.g., lung, kidney, heart or gastrointestinal tract [0104]. Examples of symptoms characteristic of scleroderma include one or more of: diffuse fibrosis, accumulation of fibrotic tissue, increased in the number or activity of T cells (e.g., CD8+ T cells), degenerative abnormalities, and/or abnormalities in the skin (scleroderma), articular structures, or internal organs (e.g., lungs, heart, kidneys, liver, esophagus, and GI tract [0008], [0104] [0105].
16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 19, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644